Evans, Judge,
concurring specially.
I concur in all that is set forth in the majority opinion. But I go one step further and call attention to the fact that the Supreme Court when this case was before it, specifically held as follows: "The failure to attach a rule nisi to a motion for new trial does not demand a dismissal of the motion. The trial judge in his discretion may dismiss it or continue the matter until the motion is perfected. In this case he did neither but granted the motion for new trial. So far as the record reflects, a hearing on the motion for new trial has never been ordered by the trial court.”
So here we have a judge of the trial court granting a new trial in a case in which there has been no hearing of motion for new trial pursuant to a rule nisi. That means the losing party was denied the right of due process, in that he was not given notice of a hearing and his case was lost (new trial was granted against his contentions).